        Case 2:21-cv-01294-GJP Document 9-1 Filed 05/03/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                               :
COLIN SHOLES, et al.                           :
                                               :
                                               :
                     Plaintiffs                :
                                               :
                     v.                        :
                                               :   Civil Action No. 21-1294
                                               :
TORCHLIGHT TECHNOLOGY GROUP LLC,               :
et al.                                         :
                                               :
                     Defendants                :
                                               :
                                               :

                                         ORDER

       AND NOW, this ____ day of _______________, 2021, upon consideration of the Motion

to Dismiss and Compel Arbitration of Cross-Claims of Defendants Torchlight Technology

Group LLC and Independence Holding Company filed by Defendants Matthew Morano, Helene

Seydoux, and Andrew Guy, and any response thereto, it is hereby ORDERED that the Motion is

GRANTED. It is further ORDERED the cross-claims of Torchlight Technology Group LLC

and Independence Holding Company are hereby DISMISSED.




                                          United States District Court Judge
